Exhibit EXECUTION VERSION LOAN AGREEMENT by and between PHOENIX LIFE INSURANCE COMPANY, as Lender and VIRTUS INVESTMENT PARTNERS, INC., as Borrower December 31, 2008 TABLE OF CONTENTS 1. GENERAL DEFINITIONS 6 1.1 Defined Terms 6 1.2 Accounting Terms; Other Definitional Provisions 12 2. LOAN 13 2.1 The Loan 13 2.2 Principal Payments of the Loan 13 2.3 Interest 13 2.4 Optional Prepayments 14 2.5 Mandatory Prepayments 14 3. REPRESENTATIONS AND WARRANTIES 14 3.1 Organization and Qualification 14 3.2 Corporate Powers 14 3.3 No Legal Bar 14 3.4 Governmental Authorizations, etc. 15 3.5 Litigation;Compliance with Law 15 3.6 Taxes 15 3.7 Title to Property: Leases 15 3.8 Licenses, Permits, etc. 15 3.9 Federal Regulations 15 3.10 ERISA 16 3.11 Investment Company Act; Other Regulations 16 3.12 Subsidiaries 16 3.13 Use of Proceeds 16 3.14 Security Documents 16 3.15 Solvency 16 4. AFFIRMATIVE COVENANTS 16 4.1 Financial Statements 16 4.2 Payment of Obligations 17 4.3 Maintenance of Existence; Compliance 18 4.4 Maintenance of Property; Insurance 18 4.5 Inspection or Property; Books and Records; Discussions 18 4.6 Notices 18 4.7 Additional Collateral 19 4.8 Post-Closing Obligations 20 5. NEGATIVE COVENANTS. 20 5.1 Indebtedness 20 5.2 Liens 20 5.3 Fundamental Changes 21 5.4 Disposition of Property 22 5.5 Restricted Payments 22 5.6 Investments 22 5.7 Transactions with Affiliates 23 5.8 Changes in Fiscal Period 23 5.9 Negative Pledge Clauses 23 5.10 Clauses Restricting Subsidiary Distributions 23 5.11 Lines of Business 23 6. FINANCIAL COVENANTS 23 6.1 Financial Covenants 23 3 7. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT 24 7.1 Events of Default 24 7.2 Acceleration of the Obligations 25 7.3 Remedies 26 7.4 Remedies Cumulative 26 8. CONDITIONS PRECEDENT 26 8.1 Conditions Precedent 26 9. MISCELLANEOUS 27 9.1 Payment of Expenses 27 9.2 Survival of Representations and Warranties 28 9.3 Successors and Assigns 28 9.4 Payments Due on Non-Business Days 28 9.5 Counterparts 28 9.6 Severability 28 9.7 Modification of Agreement 28 9.8 Governing Law 28 9.9 Submission to Jurisdiction; Waivers 28 9.10 Acknowledgements 29 9.11 Notices 29 9.12 Integration 29 9.13 WAIVER OF JURY TRIAL 29 9.14 USA Patriot Act 29 9.15 Confidentiality 29 SCHEDULES Schedule 3.1 - Dissolving Subsidiaries Schedule 3.5 - Litigation Disclosure Schedule 3.12 - Subsidiaries Schedule 3.14 - UCC Filing Jurisdictions Schedule 5.1(d) - Existing Indebtedness 4 EXHIBITS Exhibit A Form of Note Exhibit B Form of Guarantee and Collateral Agreement Exhibit C Form of Closing Certificate Exhibit D Form of Compliance Certificate 5 LOAN AGREEMENT THIS LOAN AGREEMENT (this“Agreement”) is made as of the 31st day of December 2008, by and between PHOENIX LIFE INSURANCE COMPANY, (“Lender”) a New York domiciled insurance company with a mailing address of One American Row, Hartford, Connecticut 06115 and VIRTUS INVESTMENT PARTNERS, INC. (“Borrower”), a Delaware corporation with a mailing address of 100 Pearl Street, Hartford, CT06103. 1. GENERAL DEFINITIONS 1.1 Defined Terms.When used herein, the following terms shall have the following meanings: Affiliate - means as to any Person, any other Person that, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” of a Person means the power, directly or indirectly, either to (a) vote 10% or more of the securities having ordinary voting power for the election of directors (or persons performing similar functions) of such Person or (b) direct or cause the direction of the management and policies of such Person, whether by contract or otherwise Agreement - has the meaning assigned to such term in the first paragraph hereof. Assets Under Management - means all assets subject to investment management services provided by the Borrower and its Subsidiaries and reported in Form 10Q and Form 10K. Board - means the Board of Governors of the Federal Reserve System of the United States (or any successor). Borrower - has the meaning assigned to such term in the first paragraph of this Agreement. Business Day - means any day other than a Saturday, Sunday or other day on which commercial banks in New York City or Hartford, Connecticut are authorized or required by law to close. Capital Stock - means any and all shares, interests, participations or other equivalents (however designated) of capital stock of a corporation, any and all equivalent ownership interests in a Person (other than a corporation) and any and all warrants, rights or options to purchase any of the foregoing. Cash Equivalents - means (a) marketable direct obligations issued by, or unconditionally guaranteed by, the United States Government or issued by any agency thereof and backed by the full faith and credit of the United States, in each case maturing within one year from the date of acquisition; (b) certificates of deposit, time deposits, eurodollar time deposits or overnight bank deposits having maturities of six months or less from the date of acquisition issued by any commercial bank organized under the laws of the United States or any state thereof having combined capital and surplus of not less than $500,000,000; (c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized rating agency, if both of the two named rating agencies cease publishing ratings of commercial paper issuers generally, and maturing within six months from the date of acquisition; (d) repurchase obligations of any commercial bank satisfying the requirements of clause (b) of this definition, having a term of not more than 30 days, with respect to securities issued or fully guaranteed or insured by the United States government; (e) securities with maturities of one year or less from the date of acquisition issued or fully guaranteed by any state, commonwealth or territory of the United States, by any political subdivision or taxing authority of any such state, commonwealth or territory or by any foreign government, the securities of which state, commonwealth, territory, political subdivision, taxing authority or foreign government (as the case may be) are rated at least A by S&P or A by Moody’s; (f) securities with maturities of six months or less from the date of acquisition backed by standby letters of credit issued by any commercial bank satisfying the requirements of clause (b) of this definition; (g) money market mutual or similar funds that invest exclusively in assets satisfying the requirements of clauses (a) through (f) of this definition; or (h) money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least Closing Date - means the date on which the conditions set forth in Section 8 shall have been satisfied, which date is December 31, 2008. Code - means the Internal Revenue Code of 1986, as amended from time to time. Compliance Certificate - a certificate duly executed by a Responsible Officer substantially in the form of Exhibit D. Contractual Obligation – means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound. Convertible Preferreds – means a minimum of $45.0 million of convertible preferred equity issued by the Borrower. Default - has the meaning assigned to such term in Section 7.1 of this Agreement. Domestic Subsidiary - means any Subsidiary organized under the laws of any jurisdiction in the United States. Disposition - means with respect to any property, any sale, lease, sale and leaseback, assignment, conveyance, transfer or other disposition thereof.The terms “Dispose” and “Disposed of” shall have correlative meanings. EBITDA - means, as of the end of any fiscal quarter of the Borrower, net income of the Borrower and its Subsidiaries before Interest Expense, income taxes, depreciation and amortization expenses, non-cash stock-based compensation, unrealized mark-to-market gains and losses and other non-recurring, extraordinary items, in each case as mutually agreed, for the four fiscal quarters then ending, determined on a consolidated basis in accordance with GAAP, as reported in Form 10Q and Form 10K. EBITDA to Senior Interest Expense Ratio - means the ratio, as determined at the end of each fiscal quarter of the Borrower of (a) EBITDA, determined for the four fiscal quarters of the Borrower ending as of such quarter’s end to (b) total Interest Expense on Senior Debt, determined for the four fiscal quarters of the Borrower ending as of such quarter’s end. EBITDA to Total Interest Expense Ratio - means the ratio, as determined at the end of each fiscal quarter of the Borrower of (a) EBITDA, determined for the four fiscal quarters of the Borrower ending as of such quarter’s end to (b) total Interest Expense, determined for the four fiscal quarters of the Borrower ending as of such quarter’s end. 7 ERISA - means the Employee Retirement Income Security Act of 1974, as amended from time to time. ERISA Affiliate - means any trade or business (whether or not incorporated) that, together with any Group Member, is treated as a single employer under Section 414 of the Code. ERISA Event - means(a)any Reportable Event; (b)the existence with respect to any Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy the minimum funding standards (within the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension Plan, including any “accumulated funding deficiency” (as defined in Section412 of the Code or Section302 of ERISA), whether or not waived; (d)the filing pursuant to Section412 of the Code or Section303 of ERISA of an application for a waiver of the minimum funding standard with respect to any Pension Plan, the failure to make by its due date a required installment under Section 412(m) of the Code with respect to any Pension Plan or the failure by any Group Member or any ERISA Affiliate to make any required contribution to a Multiemployer Plan; (d)the incurrence by any Group Member or anyERISA Affiliate of any liability under TitleIV of ERISA with respect to the termination of any Pension Plan, including but not limited to the imposition of any Lien in favor of the PBGC or any Pension Plan; (f)a determination that any Pension Plan is, or is expected to be, in “at risk” status (within the meaning of Title IV of ERISA); (g) the receipt by any Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Pension Plan or to appoint a trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the incurrence by any Group Member or any ERISA Affiliate of any liability with respect to the withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan; or (i)the receipt by any Group Member or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group Member or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in endangered or critical status, within the meaning of Section 432 of the Code or Section 305 or TitleIV of ERISA. Event of Default - has the meaning assigned to such term in Section 7.1 of this Agreement. Excluded Foreign Subsidiary - means any Foreign Subsidiary in respect of which either (a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would, in the good faith judgment of the Borrower, result in adverse tax consequences to the Borrower. Foreign Subsidiary - means any Subsidiary of the Borrower that is not a Domestic Subsidiary. GAAP - has the meaning assigned to such term in Section 1.2 of this Agreement. Governmental Authority - means any nation or government, any state or other political subdivision thereof, any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative functions of or pertaining to government, any securities exchange and any self-regulatory organization (including the National Association of Insurance Commissioners) Group Member - means the collective reference to the Borrower and its Subsidiaries. 8 Guarantee and Collateral Agreement - means the Guarantee and Collateral Agreement to be executed and delivered by the Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit B. Guarantee Obligation - means as to any Person (the “guaranteeing person”), any obligation, including a reimbursement, counterindemnity or similar obligation, of the guaranteeing Person that guarantees or in effect guarantees, or which is given to induce the creation of a separate obligation by another Person (including any bank under any letter of credit) that guarantees or in effect guarantees, any Indebtedness, leases, dividends or other obligations (the “primary obligations”) of any other third Person (the “primary obligor”) in any manner, whether directly or indirectly, including any obligation of the guaranteeing person, whether or not contingent, (i) to purchase any such primary obligation or any property constituting direct or indirect security therefor, (ii) to advance or supply funds (1) for the purchase or payment of any such primary obligation or (2) to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (iii) to purchase property, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation or (iv) otherwise to assure or hold harmless the owner of any such primary obligation against loss in respect thereof; provided, however, that the term Guarantee Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course of business.The amount of any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower of (a) an amount equal to the stated or determinable amount of the primary obligation in respect of which such Guarantee Obligation is made and (b) the maximum amount for which such guaranteeing person may be liable pursuant to the terms of the instrument embodying such Guarantee Obligation, unless such primary obligation and the maximum amount for which such guaranteeing person may be liable are not stated or determinable, in which case the amount of such Guarantee Obligation shall be such guaranteeing person’s maximum reasonably anticipated liability in respect thereof as determined by the Borrower in good faith. Guarantor - has the meaning assigned to such term in the Guarantee and Collateral Agreement. Highest Lawful Rate - means the maximum rate of interest, if any, that at any time or from time to time may be contracted for, taken, charged or received by the Lender on the obligations owed to it under the laws applicable to the Lender and this transaction. Indebtedness - means, with respect to any person and without duplication, (a) all indebtedness for borrowed money; (b) all obligations issued, undertaken or assumed as the deferred purchase price of property or services (other than trade payables entered into in the ordinary course of business on ordinary terms); (c) all non-contingent reimbursement or payment obligations with respect to any letters of credit (including standby and commercial), banker's acceptances, bank guaranties, surety bonds and similar instruments; (d) all obligations evidenced by notes, bonds, debentures or similar instruments, including obligations so evidenced incurred in connection with the acquisition of property, assets or businesses; (e) all indebtedness created or arising under any conditional sale or other title retention agreement, or incurred as financing, in either case with respect to property acquired by such person (even though the rights and remedies of the seller or bank under such agreement in the event of default are limited to repossession or sale of such property); (f) all obligations with respect to capital leases; (g) all net obligations with respect to any agreement (including any master agreement and any agreement, whether or not in writing, relating to any single transaction) that is an interest rate swap agreement, basis swap, forward rate agreement, commodity swap, commodity option, equity or equity index swap or option, bond option, interest rate option, forward foreign exchange agreement, rate cap, collar or floor agreement, currency swap agreement, cross-currency rate swap agreement, currency option or any other, similar agreement (including any option to enter into any of the foregoing); (h) all indebtedness referred to in clauses (a) through (g) above secured by (or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured by) any lien upon or in property (including accounts and contracts rights) owned by such person, even though such person has not assumed or become liable for the payment of such Indebtedness; and (i) all Guarantee Obligations of such Person in respect of obligations of the kind referred to in clauses (a) through (g) above. 9 Intellectual Property - means the collective reference to all rights, priorities and privileges relating to intellectual property, whether arising under United States, multinational or foreign laws or otherwise, including copyrights, copyright licenses, patents, patent licenses, trademarks, trademark licenses, technology, know-how and processes, and all rights to sue at law or in equity for any infringement or other impairment thereof, including the right to receive all proceeds and damages therefrom Interest Expense - means, with respect to any fiscal period of the Borrower, interest expense of the Borrower and its Subsidiaries for such period, determined on a consolidated basis in accordance with GAAP. Interest Payment Date - has the meaning assigned to such term in Section 2.3 of this Agreement. Interest Period - means the period in which interest under the Loan shall be calculated, which date shall commence, with respect to the first Interest Period, on the Closing Date and, with respect to all subsequent Interest Periods, on the first (1st) day of each successive calendar quarter after the Closing Date and ending, with respect to the first Interest Period, on the last day of the calendar quarter in which the Closing Date falls, and, with respect to all other Interest Periods, on the last date of the calendar quarter in which such commencement date fell; provided that no Interest Period shall extend beyond the Maturity Date. For the avoidance of doubt, the first Interest Period shall commence on the Closing Date and end on
